PER CURIAM.
The summary denial of the defendant’s Rule 3.850 motion seeking a belated appeal based on ineffective assistance of trial counsel in failing to file a timely notice of appeal is reversed and remanded for the trial court to either attach portions of the record which conclusively refute the defendant’s claim or hold an evidentiary hearing to determine the merits of the claim. Stephenson v. State, 655 So.2d 86 (Fla.1995); State v. District Court of Appeal, First District, 569 So.2d 439 (Fla. 1990).
REVERSED AND REMANDED.
DAUKSCH, HARRIS and ANTOON, JJ., concur.